Title: Enclosure E: A Particular Statement of the Application of Fifty Thousand Dollars…, 8 November 1792
From: Treasury Department,Nourse, Joseph
To: 


  
    E.
    
      A Particular Statement of the Application of Fifty Thousand Dollars, Granted by an Act Making Certain Appropriations Therein Mentioned, Passed the 12th. August 1790, for the Purpose of Discharging Such Demands on the United States, Not Otherwise Provided for, As Shall Have Been Ascertained and Admitted in Due Course of Settlement at the Treasury, and Which Are of a Nature, According to the Usage Thereof, to Require Payment in Specie.
    
    
      Warrant No. 660, dated September 11th: 1790, in favor of Israel Ludlow, a balance due him for executing a survey in 1788, (by direction of Thomas Hutchins, late Geographer to the United States) of the north and south boundaries of the tract of country sold Cutler and Sargent, by the late Board of Treasury
      341.75.
    
    
      Warrant, No. 694, dated October 8th. 1790, in favor of William Irvin, T: Gilman and John Kean, Commissioners for adjusting the accounts of the several States against the Union, in full for their own, Clerks and Messenger’s salaries, from 1st. July to 30th. September 1790
      420.66.
    
    
      Warrant, No. 736, dated November 11th. 1790, in favor of James O’Hara, late Contractor for supplying the troops in the western Territory, for provisions seized from him after the expiration of his contract, by the commanding Officer at Post St. Vincennes, including sundries delivered in August 1787, under the contract, amounting to 14:48 cents, for the use of the troops at said Post
      1 755.42
    
    
      Warrant, No. 748, dated November 22d. 1790, in favor of Israel Ludlow, for his expenses in bringing forward to the seat of Government, a return of the surveys made of the tract of country sold Cutler and Sargent, and for executing four draughts of the same, per direction of the Secretary of the Treasury
      249.  
    
    
      Warrant, No. 749, dated November 22d. 1790, in favor of Israel Ludlow, as agent for Absalom Martin, balance due to said Martin, for executing a survey, in the year 1788, of the western boundary of the tract of country sold Cutler and Sargent, by order of Thomas Hutchins, late Geographer of the United States
      365.56.
    
    
      Warrant, No. 755, dated November 25th. 1790, in favor of Stephen Moore, for the purchase of land, called West Point, in pursuance of the Act of Congress, of 5th. July 1790, excluding the sum of 5000 dollars, due to Eleazer Levy for a mortgage thereon
      6 196.75.
    
    
      Warrant, No. 753, dated November 25th. in favor of Joseph Nourse, Assignee of Samuel Baird, for a survey made by said Baird, by order of the Secretary of the western Territory, of the land at Post St. Vincennes, granted to the inhabitants of said place, pursuant to the Act of Congress of 29th. August 1788
      120.  
    
    
      Warrant, No. 754, dated November 25th, in favor of John Inskeep, Agent for John N: Cumming, for the transportation of public papers from New York to Philadelphia
      236.25
    
    
    
      Warrant, No. 769, dated December 7th. in favor of John Leamy, Agent for Joseph Ignatius Viar, Attorney for Joseph Gardoqui and sons, of Bilboa, for balance due to said Joseph Gardoqui and sons, on the books of Thomas Barclay, late Commissioner for adjusting the accounts in Europe, and an advance made by direction of John Adams to sundry American seamen who had been captured by the British
      502.86.
    
    
      Warrant, No. 777, dated December 16th. in favor of Solomon M: Cohen, Attorney for Eleazer Levy, for the amount of a bond of mortgage in favor of said Levy (signed by Stephen Moore) on the lands called Westpoint, certified by the Secretary of War, to be lodged in his Office, which sum is the final balance, for the purchase of said land agreeably to contract
      5 000.
    
    
      Warrant, No. 781, dated December 21st. 1790, in favor of Caleb Brewster, for this amount, allowed him by Act of Congress of the 11th. August last, for his sustenance and medical assistance, including interest to 1st. July, 1790
      348.57.
    
    
      Warrant, No. 809, dated January 8th. 1791, in favor of Wm. Irvin, T: Gilman, and John Kean, Commissioners &c. for the balance of salary due to said Commissioners, their Clerks and messenger, from 1st. October to 31st. December 1790
      198.25.
    
    
      Part of Warrant, No. 846, dated January 20th. 1791, in favor of Richard Adams, in part for Bills of Exchange, drawn on the late Commissioners at Paris, for interest due on money borrowed, and which remained unpaid
      36.  
    
    
      Warrant, No. 847, dated January 20th. 1791, in favor of Richard Adams, for the balance due to the said Adams, for the purposes above mentioned
      20.  
    
    
      Warrant, No. 845, dated January 20th. 1791, in favor of Benjamin Goodhue, agent for Francis Dana, for the services and expense of a private Secretary, by him, the said Francis Dana, employed, from 1st. July 1781, to 21st. April 1783, whilst on his embassy at the Court of St. Petersburg, Russia, pursuant to an Act of Congress of 2nd. October 1787
      2 410. 3
    
    
      Warrant, No. 865, dated February 3d. 1791, in favor of Thomas Tillyer, for Bills of exchange, drawn on the late Commissioners at Paris, for interest due on monies borrowed by the United States, and which remained unpaid
      54.  
    
    
      Warrant, No. 866, dated February 3d. 1791, in favor of Robert Patterson, for the purposes above mentioned
      18.  
    
    
      Warrant, No. 897, dated February 21st. 1791, in favor of Samuel A: Otis, Agent for John Hurd, for 2 setts of Exchange, No. 806 and No. 1494, drawn by M: Hillegas, for the purposes above mentioned
      48.  
    
    
      Warrant, No. 901, dated February 21st. in favor of Andrew Porter, for a sett of Exchange No. 5, drawn by Francis Hopkinson, for the purposes above mentioned
      24.  
    
    
      Warrant, No. 902, dated February 21st. in favor of Joseph Mercier, for a sett of Exchange, No. 63, drawn by Francis Hopkinson, for the purposes above mentioned
      18.  
    
    
      Warrant, No. 903, dated February 21st. 1791, in favor of Caleb Strong, Agent for Israel Chaping, for sundry expenditures incurred by him under Andrew Ellicott, in executing the surveys directed by Act of Congress of August 26th. 1789
      34.32.
    
    
    
      Warrant, No. 905, dated February 21st. 1791, in favor of Samuel Baird, for executing surveys by order of the Governor of the western territory, of the land at Post St. Vincennes, granted to the inhabitants of said place, pursuance to an Act of Congress of 29th. August 1788
      80.  
    
    
      Warrant, No. 904, dated February 21st. 1791, in favor of Richard Platt, Agent for Elnathan Haskell, late Commissioner of accounts for the eastern district, for sundry contingent expenses of said Commissioner’s Office, which accrued in the years 1787 and 1788
      47.57.
    
    
      Warrant, No. 912, dated February 25th. 1791, in favor of … [Dutilh] and Wachsmuth, Agents for Samuel Dunn, for three setts of exchange, No. 309 and 310, drawn by Francis Hopkinson, and No. 1253, drawn by Michael Hillegas, on the Commissioners at Paris, for interest due on monies borrowed by the United States, which remained unpaid
      108.  
    
    
      Warrant, No. 913, dated February 25th. 1791, in favor of Joshua Sands, for two setts of exchange, No. 805 and 1342, drawn by M: Hillegas, on the Commissioners at Paris, for interests due on monies borrowed by the United States, which remained unpaid
      42.  
    
    
      Warrant, No. 914, dated February 25th. 1791, in favor of Josiah Hewes, for three setts of Exchange, No. 788, 955, and 1390, drawn by Francis Hopkinson on the Commissioners at Paris, for interest due on monies borrowed by the United States, which remained unpaid
      108.  
    
    
      Warrant, No. 922, dated March 2nd. 1791, in favor of Willing, Morris and Swanwick, in behalf of the late House of Samuel Inglis & Co. for two setts of exchange, No. 331, drawn on the Commissioners at Paris, and No. 801, on the Commissioner at Madrid
      825.  
    
    
      Warrant, No. 928, dated March 5th. 1791, in favor of Willing Morris and Swanwick, for a sett of exchange No. 520, drawn by Michael Hillegas, late Treasurer of the United States, on the Commissioners at Paris, for interest due on monies borrowed by said States
      12.  
    
    
      Part of Warrant, No. 920, dated March 8th. 1791, in favor of Samuel Meredith, for carriage of money, and for commissions on deposits of money, in the Bank of Massachusetts
      137.26.
    
    
      Warrant, No. 941, dated March 21st. 1791, in favor of John M: St. Clair, for laying off and drawing a plan of the town of Cahokia; by direction of the Governor of the western territory
      60.  
    
    
      Warrant, No. 963, dated March 31st. 1791, in favor of William Simmons, Attorney for several persons, clerks in the Offices attached to the Seat of Government—monies due to the said Clerks, for their expenses, incurred by the removal of Congress from New York to Philadelphia; which expenses are authorised by an Act of Congress of March 3d. 1791
      1 011.28.
    
    
    
      Warrant, No. 961, dated March 31st. 1791, in favor of Tench Coxe, Assistant to the Secretary of the Treasury, rent of the houses occupied, as Offices for the Secretary, Comptroller, Auditor and Register, from 12th. May to 31st. December 1790
      341.71.
    
    
      Warrant, No. 967, dated March 31st. 1791, in favor of Edward Jones, Clerk in the Comptroller’s Office, his expenses incurred by the removal of Congress from New York to Philadelphia, which expenses were authorised by Act of Congress, of March 3d. last
      103.80.
    
    
      Warrant, No. 968, dated April 4th. 1791, in favor of Nicholas Gilman, Agent for Samuel Knowles, and John Whitter, balance due them for services performed in the second New Hampshire regiment, in the months of January and February 1783
      13.32.
    
    
      Warrant, No. 983, dated April 7th. 1791, in favor of John Stagg, junr, R: J.: Van Den Broeck, and Constant Freeman, for their expences incurred by the removal of Congress from New York to Philadelphia per act of March 3d. last
      122.20.
    
    
      Warrant, No. 993, dated April 7th. 1791, in favor of Nicholas Gilman, Agent for James St. Clair and William Hill, for services performed by them, being soldiers in the second New Hampshire regiment, in the months of January and February 1783.
      16.66.
    
    
      Warrant, No. 1032, dated 23d. April 1791, in favor of Andrew Ellicott, for a balance due him for pay, from 24th. May to 17th. December 1790
      718.75.
    
    
      Warrant, No. 1095, dated June 10th. 1791, in favor of John Inskeep, Attorney for Joseph Anderson, one of the Judges of the territory south of the Ohio, for said Judges salary, from 26th. February, to 31st. March 1791
      75.55.
    
    
      

          
            Warrant, No. 1117, dated June 25th. 1791, in favor of Andrew G: Fraunces, for expenses incurred in fitting out a barge, for the late Board of Treasury, Secretary of foreign affairs and Secretary at War, in order to wait on the President of the United States, at Elizabeth Town point, by Order of the late Board of Treasury.
            }
          
        

      30.92.
    
    
      Warrant, No. 1118, dated June 25th. 1791, in favor of Isaac Sherman, Clerk, for expenses incurred by him in consequence of the removal of Congress from New York to Philadelphia, agreeably to an Act of Congress of 3d. March 1791
      12.  
    
    
      Warrant, No. 1119, dated 25th. June 1791, in favor of Robert Haysham, Clerk, for the same purposes as above mentioned
      12.  
    
    
      Warrant, No. 1120, dated June 25th. 1791, in favor of Benjamin Bankson, Clerk, for the same purposes as above mentioned
      7.66.
    
    
      Warrant, No. 1121, dated June 25th. 1791, in favor of George Tudor, for a sett of Bills of Exchange, No. 27, drawn by M: Hillegas, on the Commissioners of the United States at Paris, for interest due on monies borrowed by said States, which remained unpaid
      30.  
    
    
      Warrant, No. 1122, dated June 25th. 1791, in favor of Lewis De Blois, Agent for James F. Sebor, for a sett of Exchange No. 663, drawn by Michael Hillegas on the Commissioners of the United States at Paris, for the purposes above mentioned
      12.  
    
    
      Warrant, No. 1123, dated June 25th. 1791, in favor of Mark Pickard, for the 2d. 3d. and 4th. bills of exchange of six setts, numbered 319, 320, 321, 322, 385, and 386, drawn by M. Hillegas on the Commissioners of the United States at Paris, for the purposes above mentioned
      120.  
    
    
      Warrant, No. 1121, dated June 25th. 1791, in favor of James Glentworth, for seven setts of Exchange, No. 192, 981, 1302, 1303, 1304, 2319, and 2377, drawn by Michael Hillegas on the Commissioners of the United States at Paris, for the purposes above mentioned
      186.  
    
    
    
      Warrant, No. 1125, dated June 25th. 1791, in favor of Cornelius Barnes, Agent for Alexander Keith & Co. for the 1st. 3d. and 4th. bills of a sett of exchange, No. 38, drawn by Michael Hillegas, on the Commissioners of the United States at Paris, for the purpose above mentioned
      30.  
    
    
      Warrant, No. 1126, dated June 25th. 1791, in favor of Thomas G: Pollard, for a sett of exchange, No. 865, drawn by F. Hopkinson, on the Commissioners of the United States at Paris, for interest due on monies borrowed by the United States, which remained unpaid, for the purposes above mentioned
      20.  
    
    
      Part of Warrant, No. 976, dated June 30th. 1791, in favor of Tench Coxe, Assistant to the Secretary of the Treasury, for balance of salaries in the office of the Secretary of the Treasury
      32.22.
    
    
      Part of Warrant, No. 1132, dated July 2d. 1791, in favor of Tench Coxe, Assistant Secretary, for balance due for salary of the Secretary his Assistant, Clerks and Messenger
      100.  
    
    
      Part of Warrant, No. 1134, dated July 2d. 1791, in favor of Oliver Wolcott, junior, Comptroller, for a balance of salaries due sundry Clerks, messengers &c. employed in his Office, from 1st. April to 30th. June
      15.38.
    
    
      Part of Warrant, No. 1136, dated July 2d. 1791, in favor of Joseph Nourse, Register, for the purpose above mentioned
      62.50.
    
    
      Part of Warrant, No. 1137, dated July 2d. 1791, in favor of Henry Knox, Secretary at War, balance of salaries due sundry Clerks, messenger &c employed in his Office, from 1st. April to 10th. June
      125.  
    
    
      Part of Warrant, No. 1140, dated July 2d. 1791, in favor of Oliver Wolcott, junior, Auditor, balance due for same purpose as above
      100.54.
    
    
      Warrant, No. 1139, dated July 2nd. 1791, in favor of Matthew Mc.Connell, Assignee of Nathaniel Appleton, Commissioner of loans, for the balance of said Commissioner’s salary, from 1st. January to 31st. March 1791; likewise for sundry contingent expenses of his Office, and for his Clerks salaries from various periods, up to 31st. March
      873.66.
    
    
      Warrant, No. 1150, dated July 8th. in favor of David Henley, Clerk, for expences incurred by him, in consequence of the removal of Congress from New York to Philadelphia, agreeably to their Act, passed 3d. March 1791
      18.  
    
    
      Part of Warrant, No. 1156, dated July 8th. 1791, in favor of Samuel Meredith, agent for Edmund Randolph, for a balance of salary due him, from 1st. April, to 30th. June 1791
      100.  
    
    
      Warrant, No. 1163, dated July 8th. 1791, in favor of Joseph Howell, for the salary of Lynde Catlin, clerk, employed under him in arranging the accounts of the late Office of Army Accounts
      179.57.
    
    
      Warrant, No. 1174, dated July 11th. 1791, in favor of John Inskeep, Attorney for Joseph Anderson, one of the Judges of the territory south of the Ohio, for the said Judge’s salary, from the 1st. day of April, to 30th. of June 1791
      200.  
    
    
      Warrant, No. 1170, dated July 11th. 1791, in favor of Joseph Hopkinson, executor to the estate of Francis Hopkinson, for a sett of Bills of exchange, No. 1165, drawn by Michael Hillegas, on the late Commissioners at Paris, for interest due on monies borrowed, by the United States, which remain unpaid
      120.  
    
    
      Warrant, No. 1182, dated July 16th. 1791, in favor of John Meyer, Agent for George H: Remsen, late a Clerk &c. for expenses incurred in consequence of the removal of Congress from New York to the seat of government, per Act of the 3d. March 1791
      12.  
    
    
    
      Warrant, No. 1186, dated July 23d. 1791, in favor of James Gibson, Attorney for Anna Gibson, executrix to the estate of John Gibson, for two setts of exchange, No. 45 and 108, drawn on the Commissioners at Paris, for interest due on monies borrowed by the United States, and which remained unpaid
      156.  
    
    
      Warrant, No. 1197, dated July 28th. 1791, in favor of Thomas Mc.Ewen, Attorney for Joseph Martin, late agent for the Cherokee and Chickasaw Indians, for the said Martin’s Salary, from 20th. July 1788, to the 20th. March 1789, agreeably to an Act of Congress of June 19th. and 20th. August, 1788
      333.33.
    
    
      Part of Warrant, No. 1222, dated August 10th. 1791, in favor of Joseph Hardy, Clerk, for his salary, from 1st. to 15th. July 1791, and for the expenses incurred by himself and family, from New York to Philadelphia, allowed by Act of Congress of 3d. March last
      30.  
    
    
      Warrant, No. 1226, dated August 10th. 1791, in favor of John Fenno, printing work done for the Office of the Secretary of the Treasury, in June and July last
      81.35
    
    
      Warrant, No. 1227, dated August 27th. 1791, in favor of Henry Drinker, junior, executor to the estate of Richard Vaux, for two setts of exchange, No. 1978, and 2054, drawn by Francis Hopkinson on the late Commissioners of the United States at Paris, for interest due on monies borrowed by said States, which remain unpaid
      36.  
    
    
      Warrant, No. 1230, dated August 22d. 1791, in favor of Antoine R: C: M: De la Forest, Vice Consul General of France, part of the amount due to his most Christian Majesty, for supplies furnished in the West Indies, by the Navy department of France, to sundry ships of War of the United States, agreeably to a settlement made at the Treasury, on 28th. February last
      20.000.  
    
    
      Warrant, No. 1282, dated October 13th. 1791. in favor of George Meade, for the first Bills of two setts of exchange, No. 2701, and 2702, drawn on the late Commissioner at Paris, for interest due on monies borrowed by the United States, which monies remain unpaid
      60.  
    
    
      Warrant, No. 1283, dated October 13th. 1791, in favor of William Irvine, for the fourth bills of three setts of exchange, No. 73, 857 and 858, drawn on the late Commissioners at Paris, for the above purposes
      84.  
    
    
      Warrant, No. 1291, dated October 13th. 1791, in favor of John White, Agent for John Templeman, for a sett of bills of Exchange, No. 1259, drawn on the late Commissioners at Paris, for the purposes above mentioned
      12.  
    
    
      Warrant, No. 1324, dated October 26th. 1791, in favor of Nathan Osgood, Agent for Nathaniel Chipman, District Judge of Vermont, on account of said Chipman’s salary from 4th. March, 1791, to the 30th. September following
      400.  
    
    
      

          
            Warrant, No. 1340, dated October 31st. 1791, in favor of James Sawyer, Assistant to Lewis R: Morris, Marshall for the district of Vermont, on account of the compensation due to the said L: R: Morris, for himself and Assistants, in taking the enumeration of the inhabitants of Vermont
            }
          
        

      211.53.
    
    
      Part of Warrant, No. 1296, dated November 2d. 1791, in favor of Edmund Randolph, Attorney General, for his salary from 1st. July to 30th. September 1791
      100.  
    
    
    
      Warrant, No. 1296, dated November 2d. 1791, in favor of John Inskeep, Attorney for Joseph Anderson, one of the Judges of the western territory, for said Anderson’s salary, from 1st. July to 30th. September 1791
      200.  
    
    
      Warrant, No. 1304, dated November 2d. 1791, in favor of Joseph Howell, for the salary of Lynde Catlin, from 1st. July to 30th. September 1791
      138.61.
    
    
      Part of Warrant, No. 1270, dated November 2d. 1791, in favor of Tench Coxe, Assistant Secretary, for balance of salaries in his Office, from 1st. July to 30th. September 1791
      100.  
    
    
      Part of Warrant, No 1271, dated November 2d. 1791, in favor of Joseph Nourse, Register, for the same purposes as above
      62.50.
    
    
      Part of Warrant, No. 1273, dated November 2d. 1791, in favor of Henry Knox, Secretary at War, for the same purposes as above
      125.  
    
    
      Part of Warrant No. 1275, dated November 2d. 1791, in favor of Oliver Wolcott, junior, Comptroller of the Treasury, for the same purposes as above
      100.  
    
    
      Part of Warrant, No. 1281, dated November 2d. 1791, in favor of Kean and Irvine &c. Commissioners for settling State accounts, for the same purposes as above
      38.  
    
    
      Warrant, No. 1348, dated November 11th. 1791, in favor of Jonathan Sturges, for two setts of exchange, No. 575 and 27 3, drawn by Francis Hopkinson, Treasurer of Loans, on the late Commissioners of the United States at Paris, for interest due on monies borrowed by said States
      48.  
    
    
      Warrant, No. 1363, dated December 2d. 1791, in favor of Israel Smith, Agent for Nathaniel Chipman, Judge of the district of Vermont, balance of an account due to him for his salary, as adjusted at the Treasury, the 21st. October last
      62.22
    
    
      Warrant, No. 1365, dated December 18th. 1791, in favor of Charles Jervais, for a sett of Exchange, No. 1540, drawn by Michael Hillegas on the late Commissioners at Paris, for the payment of interest on monies borrowed by the United States, which remain unpaid
      36.  
    
    
      Part of Warrant, No. 1409, dated January 19th. 1792, in favor of Tench Coxe, Assistant to the Secretary of the Treasury, for part of the Salary of the Secretary, Assistant Secretary, their Clerks, and Messenger &c. from 1st. October to 31st. December 1791
      418.46.
    
    
      Part of Warrant, No. 1410, dated January 19th, 1792, in favor of Oliver Wolcott, Comptroller of the Treasury, part of his own, Clerks and Messenger’s salary, from do. to do.
      100.  
    
    
      Part of Warrant, No. 1411, dated January 19th. 1792, in favor of Richard Harrison, Auditor, part of his own, Clerks and Messenger’s salary, from do. to do.
      35.86.
    
    
      Part of Warrant, No. 1412, dated January 19th. 1792, in favor of Joseph Nourse, Register, part of his own, Clerks and Messenger’s salary, from do. to do.
      302.70.
    
    
      Part of Warrant No. 1414, dated January 19th. 1792, in favor of Henry Knox, Secretary at War, part of his own, Clerks and Messenger’s salary from do. to do.
      527.78.
    
    
      Part of Warrant, No. 1429, dated January 19th, 1792, in favor of Samuel Meredith, Agent for Edmund Randolph, in part of his salary as Attorney General of the United States, from do. to do.
      100.  
    
    
    
      Warrant, No. 1477, dated January 19th, 1792, in favor of Joseph Howell, for the salary of Lynde Catlin, a Clerk employed in the Treasury department, by direction of the Secretary, in arranging the accounts of the late Office of Army accounts, and for sundry contingent expenses, from October to 31st. December 1791
      137.86.
    
    
      Warrant, No. 1487, dated January 19th. 1792, in favor of Henry Kuhl, for his services as a Clerk employed in the Treasury department, to examine bills of credit of the old emissions for loan, in order to detect counterfeits, from 1st. April, to 30th. September 1791
      100.  
    
    
      Warrant, No. 1503, dated January 30th. 1792, in favor of David Allison, agent for Robert King and Richard Fields, for their compensation in going express to the Chiefs of the Cherokee nation, in October 1788
      64.  
    
    
      Part of Warrant, No. 1512, dated February 10th. 1792, in favor of A: C: M: De la Forest, Consul of France, balance of an account due to his most Christian Majesty, for supplies furnished out of the king’s magazines, to sundry American ships of War, in the West Indies, from 1781 to 1783, agreeably to a certificate
      9.  
    
    
      Warrant, No. 1587, dated March 19th. 1792, in favor of Joseph Nourse, Register, for expenses incurred in removing the books, papers and furniture of the several Offices of the Treasury department, from New York to the Seat of government, in October 1790
      554.70.
    
    
      Part of Warrant, No. 1614, dated April 2d. 1792, in favor of Tench Coxe, Assistant to the Secretary of the Treasury, in part of the salary of the Secretary, the Assistant, his Clerks and Messenger, from January 1st. to March 31st. 1792
      68.13.
    
    
      Part of Warrant, No. 1627, dated April 3d. 1792, in favor of Joseph Nourse, Register, in part of the salaries of said Register, his Clerks and Messengers, from January 1st. to March 31st. 1792
      37.29.
    
    
      Part of Warrant, No. 1618, dated April 3d. 1792, in favor of Henry Knox, Secretary at War, part of the salary of himself, Clerks and Messenger, from do. to do.
      49.45.
    
    
      Part of Warrant, No. 1631, dated April 3d. 1792, in favor of William Irvine, and Woodberry Langdon, Commissioners for settling State accounts, in part of chief Clerk’s salary from do. to do.
      37.90.
    
    
      Warrant, No. 1652, dated April 6th. 1792, in favor of Benjamin Goodhue, for the two first bills of two setts of exchange, No. 570 and 1625, drawn by Michael Hillegas, on the late Commissioners of the United States at Paris, for interest due on monies borrowed by said States, and which remained unpaid
      84.  
    
    
      Warrant, No. 1672, dated April 10th. 1792, in favor of Fisher Ames, for the second bills of two setts of exchange, drawn by Michael Hillegas, on the late Commissioners of the United States, at Paris, for interest due on monies borrowed by said States, and which remained unpaid
      36.  
    
    
      Part of Warrant, No. 1741, dated May 11th. 1792, in favor of Joseph Nourse, Assignee of Thomas Tredwell, for two setts of exchange, No. 1672 and 1673, drawn by Francis Hopkinson, Treasurer of loans, on the Commissioners of the United States, at Paris, for interest due on monies borrowed by said States, and which remained unpaid.
       
    
    
      Dollars,
      50.000.  
    
  

  Treasury Department, Register’s Office, November 8th,
    1792.
  I certify, that the foregoing is a true
    extract from the Treasury Books.
  Joseph Nourse, Register.

